Case: 22-1993    Document: 17     Page: 1    Filed: 11/09/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 HEATHER A. MELTON,
                      Petitioner

                             v.

       MERIT SYSTEMS PROTECTION BOARD,
                     Respondent
               ______________________

                        2022-1993
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0752-09-0448-M-1.
                 ______________________

   Before HUGHES, WALLACH, and STOLL, Circuit Judges.
 PER CURIAM.
                         ORDER
    In response to the court’s August 31, 2022, order to
 show cause, the Merit Systems Protection Board urges dis-
 missal of this petition for review as untimely. Heather A.
 Melton has not responded.
      The Board entered its final decision in this case on
 April 21, 2022, affirming the dismissal of Ms. Melton’s pe-
 tition for enforcement. This court received Ms. Melton’s
 petition for review seventy-one days later, on July 1, 2022.
Case: 22-1993    Document: 17      Page: 2     Filed: 11/09/2022




 2                                             MELTON   v. MSPB



      Section 7703(b)(1)(A) of title 5 of the U.S. Code man-
 dates that a petition for review “shall be filed within 60
 days after the Board issues notice of the final order or de-
 cision of the Board.” This deadline is jurisdictional and not
 subject to equitable tolling. See Fedora v. Merit Sys. Prot.
 Bd., 848 F.3d 1013, 1016 (Fed. Cir. 2017). Thus, we only
 consider whether the petition for review was timely filed.
 Ms. Melton’s petition here was received outside of the 60-
 day filing deadline, and we therefore dismiss.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The petition for review is dismissed.
     (2) All pending motions are denied as moot.
     (3) Each side shall bear its own costs.
                                     FOR THE COURT

  November 9, 2022                   /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court